Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 1 of 11 Page ID #:4790



    1   NICOLAS MORGAN (SB# 166441)
        nicolasmorgan@paulhastings.com
    2   THOMAS A. ZACCARO (SB# 183241)
        thomaszaccaro@paulhastings.com
    3   PAUL HASTINGS LLP
        515 South Flower Street
    4   Twenty-Fifth Floor
        Los Angeles, California 90071-2228
    5   Telephone: 1(213) 683-6000
        Facsimile: 1(213) 627-0705
    6
        Attorneys for Defendant
    7   JEAN CHEN
    8
                             UNITED STATES DISTRICT COURT
    9
                            CENTRAL DISTRICT OF CALIFORNIA
   10
                                    WESTERN DIVISION
   11

   12   SECURITIES AND EXCHANGE                 CASE NO. 2:17-cv-06929-PA-JEM
        COMMISSION,
   13                                           ORDER APPROVING:
                       Plaintiff,
   14                                           SETTLEMENT AGREEMENT
              vs.                               BETWEEN RECEIVER AND
   15                                           FIRST FINANCIAL
        EDWARD CHEN, JEAN CHEN,                 INVESTMENT GROUP, LLC
   16   HOME PARADISE INVESTMENT
        CENTER LLC, GH INVESTMENT LP,           [STIPULATION APPROVING
   17   GH DESIGN GROUP, LLC, GOLDEN            SETTLEMENT AGREEMENT
        GALAXY LP, MEGA HOME, LLC,              FILED CONCURRENTLY
   18                                           HEREWITH]
                       Defendant.
   19                                           [No Hearing Required]
   20                                           Judge: Hon. Percy Anderson
                                                Courtroom: 9A
   21

   22

   23

   24

   25

   26

   27
   28                                                      [PROPOSED] ORDER APPROVING
                                                       SETTLEMENT AGREEMENT BETWEEN
                                                          RECEIVER AND FIRST FINANCIAL
                                                                INVESTMENT GROUP, LLC
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 2 of 11 Page ID #:4791



    1

    2         The Court having reviewed the concurrently filed Stipulation Approving
    3   Settlement Agreement, and for good cause appearing therefore,
    4         IT IS HEREBY ORDERED THAT:
    5         The Receiver is authorized to enter into the Settlement Agreement & Mutual
    6   Release in Exhibit A to this Order (the “Settlement Agreement”).
    7

    8

    9   IT IS SO ORDERED
   10
        DATED: October 5, 2018                  ______                 _________
   11                                                  Hon. Percy Anderson
   12
                                                 UNITED STATES DISTRICT JUDGE

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
   28                                                         [PROPOSED] ORDER APPROVING
                                                          SETTLEMENT AGREEMENT BETWEEN
                                               -1-           RECEIVER AND FIRST FINANCIAL
                                                                   INVESTMENT GROUP, LLC
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 3 of 11 Page ID #:4792




                          EXHIBIT A
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 4 of 11 Page ID #:4793




                        SETTLEMENT AGREEMENT & MUTUAL RELEASE

I.     PARTIES

       This Settlement Agreement and Mutual Release (hereinafter “Settlement Agreement”) is made by
and between First Financial Investment Group, LLC (“FFIG”) and GH Design Group, LLC (“GHD”) by
and through its Court appointed Receiver Robert Mosier.

      FFIG and GHD may be referred to collectively throughout this Agreement and Release as the
“Agreeing Parties.”

II.    RECITALS

A.     On September 20, 2017 the Securities and Exchange Commission filed an action Case No. CV 17-
6929 PA (JEMx) United States District Court Central District of California against Edward Chen, Jean
Chen (collectively “Chen Defendants”), Home Paradise Investment Center LLC, GH Investment LP, GH
Design Group, LLC, Golden Galaxy LP, and Mega Home, LLC.

B.      On September 20, 2017 the Court entered a Temporary Restraining Order, Order to Show Cause
Why a Preliminary Injunction (“TRO”) Should Not Be Granted that preliminarily restrained and enjoined
Defendants from transferring any funds, assets, securities, claims or other real or personal property
wherever located, of any one of the Defendants, or their subsidiaries or affiliates, owned by, controlled by,
managed by or in the possession or custody of any of them. Although FFIG was not named as a party, it
was listed as an affiliate of one of the Defendants. FFIG’s parent’s company, First Financial Management
Group, LLC (“FFMG”), was not included in the TRO.

C.      The SEC and the Chen Defendants ultimately agreed to a receivership and that Robert Mosier be
appointed as permanent receiver for the estates of GH Investment LP and GHD with authority to proceed
with liquidation of the real property.

D.       Wanxin Tong is the sole stockholder of Beijing Shixing Internet Service Company, Ltd. (“BSIS”)
that in turns is the sole member of FFMG, which is the sole member and managing member of FFIG.

E.     On January 3, 2017, BSIS became a bona fide purchaser for value of FFIG when it purchased
FFMG, the sole managing member of FFIG. A copy of BSIS’s January 3, 2017, purchase agreement was
provided to the Receiver.

F.      At the time of BSIS’s purchase of FFMG, FFIG contends its assets of $1.4 million were roughly
equal to its liabilities.

G.     After BSIS’s purchase of FFMG, FFIG borrowed approximately $1.7 million from individual
investors ($500,000 of which was repaid), netting $1.2 million of new cash to FFIG in 2017. The
promissory notes were all executed by Mr. Tong, as the control person of FFIG after January 3, 2017, and
by Mr. Chen prior to that time. Proof of these transactions was provided to the Receiver.

H.     In addition to the approximately $1.2 million borrowed (net of repayments) from individuals,


                                                 Page 1 of 8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 5 of 11 Page ID #:4794



during the first nine months of 2017, FFIG generated at least $524,700 in cash from the sale of three
houses.

I.     Pursuant to the TRO, the Receiver seized all assets belonging to FFIG. This included three banks
accounts, and two real estate properties.

J.     On February 15, 2017, FFIG purchased the house located at 15177 Hornell (the “Hornell
Property”) for $418,000 and titled it in FFIG’s name. Mega Home provided 100% of the funds for the
Hornell Street purchase as the payoff of its $400,000 note, plus 5% interest, issued to FFIG approximately
one year earlier.

K.     On February 22, 2017, a house located at 942 Ruthcrest Avenue (the “Ruthcrest property”) was
purchased by FFIG with funds from GHD for approximately $361,500, and the title was vested in the
name of FFIG.

L.     The parties agree that GHD owes FFIG $787,000 and FFIG owes GHD $411,500 for a net to FFIG
of $375,500. See Attachment 1.

M.     Receiver obtained control of the following three FFIG Bank accounts at Cathay Bank and
consolidated them into one receivership account at EastWest Bank (account number …6686):

       Account number 0020333927                     $ 1,629.39
       Account number 0020333820                     $334,196.24
       Account number 0020333951                     $287,307.08

       The receiver did not take control of the following FFMG bank accounts at Cathay Bank.
       Account number 0020333757                     $ 3,089.62
       Account number 0020333935                     $ 3,000.80

N.     Receiver used some of these proceeds for payment of expenses on FFIG assets. The net amount in
       FFIG’s sole East West Bank account as of October 3, 2018 is $587,748.53.

III.   CONSIDERATION

       NOW, THEREFORE, in consideration of the promises and covenants contained herein, it is
mutually agreed by and between The Agreeing Parties, and each of them, that they will provide the
following consideration to each other party (ies) as specified herein.

       1.      GENERAL, MUTUAL RELEASE.

       (a)     GHD hereby fully and forever, generally and specifically, releases and discharges FFIG
from any and all claims, demands, actions, rights, causes of action, obligations, liens, damages, judgments,
indemnities, subrogations, duties, controversies or any liability or claim of any nature, character or
description, whether at law or in equity, whether or not now known, suspected or claimed, that GHD ever
had or now have or might in the future have, against the FFIG by reason of any act, failure to act, cause,
matter or event arising out of, or in any way relating to the issues described hereinabove in the recitals.



                                                 Page 2 of 8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 6 of 11 Page ID #:4795




       (b)     FFIG hereby fully and forever, generally and specifically, releases and discharges GHD
from any and all claims, demands, actions, rights, causes of action, obligations, liens, damages, judgments,
indemnities, subrogations, duties, controversies or any liability or claim of any nature, character or
description, whether at law or in equity, whether or not now known, suspected or claimed, that FFIG ever
had or now have or might in the future have, against Plaintiff by reason of any act, failure to act, cause,
matter or event arising out of, or in any way relating to the issues described hereinabove in the recitals.

       2.      SETTLEMENT

       In exchange for the consideration and waivers described in paragraphs (a)-(b) above, it is agreed
that GHD by and through its appointed Receiver Robert Mosier shall:

            A. Pay the sum of $375,000 to FFIG;
            B. Wire transfer the remaining balance in FFIG’s East West Bank account (…6686) to an
               account to be designated by FFIG;;
            C. Release the Hornell and Ruthcrest Properties that are titled under FFIG;
            D. Stipulate to an order authorizing Cathay Bank to release FFMG’s funds to Mr. Tong;
            E. Cooperate and make its best efforts to facilitate the above considerations.

       This Settlement Agreement is strictly contingent on the Court approving this agreement.

       3.      COVENANT NOT TO SUE

        The Agreeing Parties covenant and agree that they have not, and that they shall not, bring any
other claim, action, suit or proceeding against the other regarding the matters settled, released and
dismissed hereby. The Agreeing Parties further covenant and agree that this Agreement is a bar to any
such claim, action, suit or proceeding.

       4.      MUTUAL RELEASES

         Except as to the obligations contained in this Agreement, the Agreeing Parties, on behalf of
themselves and their respective heirs, executors, administrators, spouses, families, agents, servants,
employees, employers, officers, partners, principals, owners, stockholders, directors, representatives,
affiliates, joint venturers, and assigns hereby irrevocably and unconditionally release and forever
discharge each other and each of their respective heirs, executors, administrators, spouses, families,
agents, servants, employees, employers, officers, partners, principals, owners, stockholders, directors,
representatives, insurers, attorneys, experts, affiliates, joint venturers, franchisers and assigns from any
and all claims, demands, complaints (administrative and civil), causes of actions, obligations, liens,
damages, losses, costs, attorney's fees, and expenses of every kind and nature, at law or in equity, direct
or derivative, known or unknown, fixed, liquidated or contingent, tort, contract, statutory or mixed, which
either of them ever had, may now have or may hereafter have against each other by reason of any act or
omission, matter, cause or thing arising out of or connected with matter referenced in the recitals,
including, without limitation, any and all claims for incidental, consequential damages therefrom, claims
for property damage, personal or bodily injury, emotional distress, mental anguish or other economic
loss, The release specified hereinabove does not release any party other than the Agreeing Parties.



                                                 Page 3 of 8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 7 of 11 Page ID #:4796



IV.    OTHER MATERIAL TERMS & CONDITIONS

       1.      WAIVER OF CIVIL CODE SECTION 1542

        The Agreeing Parties fully understand that they may have additional unknown claims or may have
suffered other damages that are presently unknown to them, which arise out of or relate to the instant
matter referenced hereinabove in the Recitals and that presently unknown claims may arise, develop or be
discovered in the future. However, the Agreeing Parties acknowledge that this Settlement Agreement is a
full and final, general release of all unknown and unanticipated injuries, damages and claims arising out of
or pertaining to the instant matter referenced hereinabove in the Recitals and the matters released above,
as well as to those not known or disclosed. The Agreeing Parties waive all rights or benefits which they
now have, or in the future may have, under the terms of Section 1542 of the California Civil Code, with
regard to the instant matter referenced hereinabove in the Recitals and the matters released above.
California Civil Code section 1542 reads as follows:

               A GENERAL RELEASE DOES NOT EXTEND TO THE CLAIMS
               WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
               IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
               RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
               MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
               DEBTOR.

       2.      WAIVER OF MISTAKE OF FACT OR LAW

        In entering this Settlement Agreement, the Agreeing Parties, and each of them, assume the risk of
any mistake. If any party should subsequently discover that any fact relied upon by it in entering into this
Settlement Agreement was untrue, or that its understanding of the facts or of the law was incorrect, such
party shall not be entitled to any relief in connection therewith, including, without limitation, on the
generality of the foregoing, any alleged right or claim to set aside or rescind this Settlement Agreement.
This Settlement Agreement is intended to be and is final and binding upon and among the Agreeing
Parties regardless of any mistake of fact or law or any other circumstance whatsoever.

       3.      REPRESENTATIONS AND WARRANTIES BY THE AGREEING PARTIES

         The Agreeing Parties represent and warrant that: (1) they are authorized to compromise and settle
all of the claims which are the subject of this Settlement Agreement; and (2) they have not sold,
transferred, conveyed, signed, hypothecated, or otherwise disposed of any claims, rights, demands, actions
and causes of action which are the subject of the instant matter referenced hereinabove in the Recitals or
the Settlement Agreement.

       4.      INTEGRATION CLAUSE

        This Settlement Agreement contains the sole, complete, and entire Settlement Agreement and
understanding of the Agreeing Parties concerning the matters contained in the Release above, and may not
be altered, modified, or changed in any manner except by a writing duly executed by the Agreeing Parties.
No statements, promises or representations have been made by any party to another or relied upon and no



                                                 Page 4 of 8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 8 of 11 Page ID #:4797



consideration has been, or is, offered, promised, expected or held out, other than as stated in this
Settlement Agreement. No party is relying on any representations other than those expressly set forth
herein. There are no oral or written collateral agreements. All prior discussions and negotiations have
been and are, merged and integrated into, and superseded by, this Settlement Agreement. No breach of
any provision hereof can be waived unless in writing. Waiver of any one breach of any provision hereof
shall not be deemed to be a waiver of any other breach of the same or any other provision hereof.

       5.      FEES & COSTS

        The Agreeing Parties agree that each shall bear its own costs and attorneys’ fees related to the
instant matter referenced hereinabove in the Recitals, including but not limited to any fees and costs
sought in any motion and any claim for statutory attorneys’ fees and costs. Each party waives any right to
fees and/or costs that the party may otherwise be entitled to.

       If, however, any action at law or in equity, including an action for declaratory relief, is brought to
enforce or interpret the provisions of this Settlement Agreement, the prevailing party shall be entitled to
reasonable costs and attorneys’ fees and costs in bringing, prosecuting, and/or defending such action.

       6.      CALIFORNIA LAW

        This Settlement Agreement shall be deemed to have been executed and performed within the State
of California, and the rights and obligations of the Agreeing Parties hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of California. Venue for any dispute
concerning this Agreement shall be the District Court of California, Central District Western Division..

       7.      BENEFIT OF COUNSEL

       The Agreeing Parties expressly state that they have the opportunity to consult with counsel
concerning all portions of this Settlement Agreement.

        The Agreeing Parties specifically acknowledge and agree that they have received no advice from
the other party’s attorney(s) and have never been represented by the other party’s attorney(s).



       8.      JOINT PRODUCT

       This Settlement Agreement is the product of bargained for arms-length negotiations between the
Agreeing Parties and/or their respective counsel. This Settlement Agreement is the joint product of all of
the Agreeing Parties and/or their respective counsel and, therefore, any construction of the intent of the
Agreeing Parties hereto or language hereof to be made by a court of law shall not be construed
individually against any of the Agreeing Parties hereto.

       9.      COURT APPROVAL

       The Agreeing Parties agree that this Settlement Agreement is being entered into in good faith by



                                                  Page 5 of 8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 9 of 11 Page ID #:4798



all Parties and without fraud, coercion, duress or undue influence. However, this Settlement Agreement is
still subject to the Court’s approval in Case No. CV 17-6929 PA (JEMx).

       10.     NO ADMISSION OF LIABILITY

        The Agreeing Parties agree that the execution of this Settlement Agreement is a compromise
settlement of disputed claims, or potential disputed claims, and that the furnishing of consideration under
the terms of this Settlement Agreement shall not be deemed or construed as an admission, evidence or
indication, in any degree, of liability or responsibility by FFIG or GHD at any time for any purpose, nor
any concession by Agreeing Parties regarding the merits of this dispute. It is further agreed and
understood that this Settlement Agreement is being entered into solely for the purpose of avoiding further
expense and inconvenience from prosecuting or defending against any and all of the claims by Agreeing
Parties, or any claims related to such, whether asserted or not, and may not be referred to in this matter or
any other litigation, whether or not arising from the same facts and transactions of the instant matter
referenced hereinabove in the Recitals, except for the purpose of enforcing the items of this Settlement
Agreement.

       11.     EXECUTION IN COUNTERPARTS

        This Settlement Agreement may be executed in counterparts which, when taken together, shall
constitute one original Settlement Agreement. An executed signature page received via facsimile or e-
mail transmission shall be legally effective as the original.

       12.     LEGAL CAPACITY

        Each undersigned represents and warrants that he has the right, power, legal capacity and authority
to enter into and perform the obligations under this Settlement Agreement on his own behalf and on behalf
of anyone or any entity he represents except that the Receiver will require Court approval as set forth in
paragraph IV(9) above.



       13.     NECESSARY ACTS

      Each undersigned represents and warrants that s/he shall do all acts and execute and deliver all
documents necessary, convenient or desirable to effect all provisions of this Settlement Agreement.

        Upon receipt of the executed Settlement Agreement and approval of this Settlement Agreement at
the Federal District Court, Receiver shall promptly forward to FFIG’s counsel the settlement check, and if
not already provided, the Settlement Agreement executed by the Receiver on behalf of GHD.

       14.     GENDER

       The use of the masculine gender herein is to be construed to include the feminine and neuter where
applicable.




                                                  Page 6 of 8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 10 of 11 Page ID #:4799




          15.     C.tprroNslNrINrrRpREurroNs

          Titles or captions contained herein are inserted as a matter of convenrence and for reference, and
  no way define, limit, extend or describe the scope of this Agreement or any provision thereof. Whenever
  the context hereof shall so require, the singular shall include the plural, and male gender shall include the
  female gender and the neuter, and vice-versa. Furthermore, no provision in this Agreement is to be
  interpreted for or against any party because that party or his legal representative drafted such provision,

          16.     SnvnRaNcB

          Ifany provision of this Agreement is determined by a court of competent jurisdiction to be illegal,
  invalid or unenforceable, such provision will be deemed to be severed and doleted from the Agreement as
  a whole, and neither such provision nor its severance and deletion shall in any way affect the validity of
  the remaining provisions of the Agteement.

          17.     AcrNowr,pocrrnNr & ExncurroN

          The Agreeing Parties hereby acknowledge that this Settlement Agreement consists of eight (8)
  pages and that,.prior to executing this Settlement Agreement, they have received and reviewed each      of
  these pages

          Further, the Agreeing Parties hereby acknowledge that, for purposes of enforcement or
  interpretation of this Agreement, any facsimile or other copies of original signatures shall be deem'ed
  originals and no production oforiginal signatures shall be necessary.
  EICrlOF THE UNDERSIGNED CERTIFIES THAT THEY HAvE CAREFULLY READ THIS AGREEMENT IN ITS
  ENTIRETY AND THE CODE SECTIONS REFERRED TO HEREIN, THAT THE SAME HAS BEEN EXPLAINED TO
  HIM/HER BY HIS/HER ATTORNEYS AND THAT HE/SHE UNDERSTANDS ITS CONTENTS AND EXECUTES IT
                                                                    \

                                                             4"1
  FREELY AND VOLUNTARILY.
                                                                   4,/
  DATED:OC:1,1,       + , 7018,.         ,2018
                                                        First Financial Investment Group, LLC
                                                        BY: Wanxin Tong
                                                        ITS: Manaser




  DATED:
                OcrossR 3, 20 I 8
                                          201 8
                                                              M,h
                                                        GH Design Group, LLC
                                                        BY: Robert Mosier
                                                        ITS: Receiver




                                                    Page 7   of8
Case 2:17-cv-06929-PA-JEM Document 173 Filed 10/05/18 Page 11 of 11 Page ID #:4800




                                      Page 8 of 8
